 



EXHIBIT A

 

OPTIONAL CONVERSION NOTICE

 

To: OxySure Systems, Inc. ("Obligor")

 

The undersigned, Afritex Medical Products (Pty) Ltd. ("Holder") of that certain
Subordinated Convertible Note dated March 26, 2010 (“Note”) issued by Obligor in
favor of Holder, hereby irrevocably exercises the option to convert $335,880 of
the Principal Amount and accrued but unpaid interest outstanding under the Note
into 335,880 Conversion Shares in accordance with the terms of the Note. Please
issue certificates representing the Conversion Shares issuable and deliverable
upon this conversion and deliver to the registered Holder of the Note unless a
different name is provided by the Holder to Obligor in writing. Capitalized
terms used in this Conversion Notice and not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Note.

 

Signed:  /s/ P. Mphathi Nyewe         Title: Mphathi Nyewe, Director        
Date: October 13, 2011  

 



 

